                                                         December 14, 2018

VIA ECF
Hon. Cathy Seibel, U.S.D.J.
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

                                     Re:        Markos v. Russell Brands, LLC
                                                Civil Action No. 16-04362 (CS)

Dear Judge Seibel,
          We represent the Plaintiff in the above captioned action.
      On October 12, 2018 Plaintiff’s counsel served defense counsel with Plaintiff’s
Opposition to Exclude Jeffrey McFadden and Plaintiff’s Opposition to Exclude Dr. Stuart
Brown, each of which will be filed with the Court today.
        In serving the opposition related to Mr. McFadden, Plaintiff’s counsel inadvertently
attached Exhibits for the opposition related to Dr. Brown. The exhibits for each opposition are
the same (with the exception of one additional exhibit for Mr. McFadden’s opposition), but in a
different order. Defense counsel has agreed to be re-served with Mr. McFadden’s exhibits in the
correct order. Plaintiff will also provide to the Court courtesy copies of the corrected version of
those exhibits.
          We thank the Court for its consideration of this matter.
                                                  Respectfully submitted,

                                       THE SULTZER LAW GROUP P.C.




                                                       Adam Gonnelli

cc: All Counsel of Record via ECF


85 Civic Center Plaza, Suite 104 │Poughkeepsie, New York 12601 │Phone (845) 483-7100 │Fax: (888) 749-7747│thesultzerlawgroup.com
